       Case 2:19-cv-02019-KJM-JDP Document 117 Filed 04/13/21 Page 1 of 5

 1   Trenton H. Norris (CA Bar No. 164781)
     Sarah Esmaili (CA Bar No. 206053)
 2   S. Zachary Fayne (CA Bar No. 307288)
 3   David Barnes (CA Bar No. 318547)
     ARNOLD & PORTER KAYE SCHOLER LLP
 4   Three Embarcadero Center, 10th Floor
     San Francisco, CA 94111
 5   Telephone:     415.471.3100
     Facsimile:     415.471.3400
 6   trent.norris@arnoldporter.com
 7

 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11   CALIFORNIA CHAMBER OF
     COMMERCE,
12
                            Plaintiff,             Civil Action No. 2:19-cv-02019-KJM-EFB
13
           v.                                      PLAINTIFF CALIFORNIA CHAMBER
14                                                 OF COMMERCE’S OPPOSITION TO
     XAVIER BECERRA, IN HIS OFFICIAL               DEFENDANT COUNCIL FOR
15   CAPACITY AS ATTORNEY GENERAL                  EDUCATION AND RESEARCH ON
     OF THE STATE OF CALIFORNIA,                   TOXICS’ EX PARTE APPLICATION
16                                                 FOR AN ORDER STAYING
                            Defendant.             PRELIMINARY INJUNCTION
17

18

19

20
21

22

23

24

25

26

27

28


                OPPOSITION TO EX PARTE APPLICATION FOR ORDER STAYING PRELIMINARY INJUNCTION
         Case 2:19-cv-02019-KJM-JDP Document 117 Filed 04/13/21 Page 2 of 5


 1          Plaintiff California Chamber of Commerce (“CalChamber”) opposes Defendant-Intervenor

 2   Council for Education and Research on Toxics’ (“CERT’s”) Ex Parte Application for an Order Staying

 3   the Court’s Preliminary Injunction (ECF No. 116). As addressed below, CERT’s basis for seeking a

 4   stay is nothing more than a recitation of the prior restraint argument that this Court already rejected.

 5   Indeed, CERT provides no new evidence or authority, and its accusation that the Court failed to

 6   consider evidence submitted by CERT is both unfounded and misplaced. The Court should reject

 7   CERT’s invitation to effectively reconsider and reverse its preliminary injunction decision.

 8             I.   LEGAL STANDARD

 9          “A stay is not a matter of right, even if irreparable injury might otherwise result.” Niken v.

10   Holder, 556 U.S. 418, 433 (2009) (citation omitted). Rather, a stay is “an exercise of judicial

11   discretion” and “the propriety of its issue is dependent upon the circumstances of a particular case.”

12   Id. The party seeking a stay bears the burden of showing the exercise of this discretion is appropriate.

13   Washington v. Trump, 847 F.3d 1151, 1164 (9th Cir. 2017) (quoting Niken, 556 U.S. at 433-34).

14          Courts consider four factors in deciding whether to stay an injunction: “(1) whether the stay

15   applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the applicant

16   will be irreparably harmed absent a stay; (3) whether issuance of the stay will substantially injure the

17   other parties interested in the proceeding; and (4) where the public interest lies.” Washington v. Trump,

18   847 F.3d at 1164. The first two factors are the most critical. Id. (citing Niken, 556 U.S. at 434).

19          CERT’s Ex Parte Application makes no mention of these factors.1 Instead, CERT contends
20   that a stay is warranted for two reasons, both of which are meritless.

21
              II.   THE COURT SHOULD REJECT CERT’S INVITATION TO RECONSIDER
22                  ITS DECISION ON THE PRIOR RESTRAINT ISSUE.

23          The gravamen of CERT’s Ex Parte Application is that a stay is warranted because “CERT and
24   its counsel firmly believe that the preliminary injunction issued by the Court . . . constitutes an unlawful
25   prior restraint” on CERT’s petition rights. ECF 116 at 2. CERT does not present any new evidence or
26
     1
       CERT’s Ex Parte Application and supporting declaration also fail to include information required by
27   the Court’s Standing Order. See ECF 3-1 at ¶ 6 (providing that ex parte applications “must indicate
     whether or not an opposition will be filed” and that supporting declarations must explain “why such
28   request cannot be noticed on the court’s motion calendar as provided by Local Rule 230”).
                                                      -1-
                OPPOSITION TO EX PARTE APPLICATION FOR ORDER STAYING PRELIMINARY INJUNCTION
        Case 2:19-cv-02019-KJM-JDP Document 117 Filed 04/13/21 Page 3 of 5


 1   authority in support of this position. Instead, CERT simply repeats the prior restraint argument that

 2   this Court already rejected in granting CalChamber’s motion for a preliminary injunction, including a

 3   verbatim recitation of almost a full page of state law authority from its prior opposition brief. Compare

 4   ECF 116 at 2:21-3:14, and ECF 100 10:8-28.

 5          In other words, CERT effectively asks the Court to reconsider its preliminary injunction

 6   ruling—both because a stay would have the practical effect of negating the relief provided by the

 7   preliminary injunction, and because the legal standards for issuing stays and injunctions exist in close

 8   parallel. See VanLeeuwen v. Farm Credit Admin., 577 F. Supp. 264, 272 (D. Ore. 1983) (treating

 9   motion to stay preliminary injunction as a motion for reconsideration). But CERT provides no basis

10   for reconsideration, and courts have held repeatedly that a motion for reconsideration is not an avenue

11   for a party to repeat an argument the court has already rejected. Cnty of Santa Clara v. Trump, 267 F.

12   Supp. 3d 1201, 1209 (N.D. Cal. 2017) (“A motion for reconsideration should not be used to ask the

13   Court to rethink what it has already thought.”) (internal citation and quotation marks omitted); Hicks

14   v. Hamkar, No. 13-cv-01687-KJM-DB, 2017 WL 3105643 (E.D. Cal. July 21, 2017) (“Nor is

15   reconsideration to be used to ask the court to rethink what it has already thought through.”).

16          A motion for stay is likewise an inappropriate vehicle for a party to rehash an argument. The

17   Court has already considered CERT’s prior restraint authorities—all of which involve the censorship

18   of speech, not petitioning activities—and found that they do not support CERT’s sweeping proposition

19   that courts have no authority to enjoin unconstitutional statutes containing a citizen suit provision. See
20   ECF 114 at 18-19 (“CERT cites no decision denying a preliminary injunction against likely

21   unconstitutional private litigation because the injunction would amount to a prior restraint. The Court’s

22   own searches have uncovered no such case.”). CERT’s second bite at the apple with this argument

23   likewise fails to establish its likelihood of success on the merits, as required for a stay.

24
             III.   CERT’S CONTENTION THAT THE COURT FAILED TO CONSIDER
25                  EVIDENCE IS MISPLACED.

26          CERT also contends (at 4) that a stay is appropriate because the Court issued the preliminary

27   injunction “without considering the testimony submitted by CERT of the many esteemed scientists

28   who testified at the trial of the First Amendment defense [sic] the CERT v. Starbucks case in 2014.”
                                                         -2-
                OPPOSITION TO EX PARTE APPLICATION FOR ORDER STAYING PRELIMINARY INJUNCTION
        Case 2:19-cv-02019-KJM-JDP Document 117 Filed 04/13/21 Page 4 of 5


 1   The Court’s Order refutes this accusation, noting that “[t]he State and CERT both oppose the motion.

 2   Each argues separately that the Chamber has not met its obligations to show that a preliminary

 3   injunction should be granted under the test in [Winter] . . . See Cal. Opp’n at 9-20, ECF No. 101; CERT

 4   Opp’n at 17, ECF No. 100.” (emphasis added). The Court’s decisions, of course, are not required to

 5   cite every piece of evidence in the record. See Enyart v. Natl. Conf. of Bar Examiners, Inc., 630 F.3d

 6   1153, 1159 (9th Cir. 2011) (“We may affirm the district court on any ground supported by the record.”).

 7          Regardless, the CERT v. Starbucks trial testimony carries little, if any weight, in this case. Not

 8   only did the Starbucks case concern only coffee, but the State later determined that coffee does not

 9   pose a significant risk of cancer. See Cal. Code Regs., tit. 27, § 25704. As such, the testimony from

10   Starbucks cannot possibly establish the truth of compelled cancer warnings for acrylamide in all food

11   and beverage products. If anything, this testimony provides further support for the Court’s finding that

12   there is a dispute as to whether dietary acrylamide causes cancer, and thus compelled cancer warnings

13   for acrylamide are not “purely factual and uncontroversial.” See ECF 114 at 23 (“In short, the safe

14   harbor warning is controversial because it elevates one side of a legitimately unresolved scientific

15   debate about whether eating foods and drinks containing acrylamide increases the risk of cancer.”).

16           IV.    CERT DOES NOT MEET ITS BURDEN TO SHOW A STAY IS
                    WARRANTED.
17

18          CERT has not satisfied its burden to show that a stay is warranted under the relevant factors
19   (see p. 1, supra), nor could it. First, CERT provides no new evidence or arguments to refute the Court’s
20   finding that CalChamber “is likely to succeed on the merits of its First Amendment claims” and that
21   the prior restraint doctrine does not bar the relief CalChamber seeks here. See ECF 114 at 20, 28.
22   Second, the temporary suspension of CERT’s ability to bring private enforcement actions does not
23   cause irreparable harm to CERT; CERT could resume its enforcement activity if the Ninth Circuit were
24   to rule that the preliminary injunction was wrongly issued. Third, issuance of a stay would substantially
25   injure CalChamber, which has asserted a meritorious (and therefore far more than colorable) First
26   Amendment claim. Am. Bev. Ass’n v. City & Cnty of San Francisco, 916 F.3d 749, 758 (9th Cir. 2019)
27   (en banc); ECF 114 at 29-30. Fourth, the public interest lies in maintaining the preliminary injunction
28   and upholding First Amendment principles. Id.
                                                       -3-
                OPPOSITION TO EX PARTE APPLICATION FOR ORDER STAYING PRELIMINARY INJUNCTION
        Case 2:19-cv-02019-KJM-JDP Document 117 Filed 04/13/21 Page 5 of 5


 1           V.    CONCLUSION

 2          For these reasons, the Court should deny CERT’s Ex Parte Application.

 3

 4   Dated: April 13, 2021                      By: /s/ Trenton H. Norris
                                                Trenton H. Norris (CA Bar No. 164781)
 5                                              ARNOLD & PORTER KAYE SCHOLER LLP
                                                Three Embarcadero Center, 10th Floor
 6
                                                San Francisco, CA 94111
 7                                              Tel: (415) 471-3100
                                                trent.norris@arnoldporter.com
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    -4-
               OPPOSITION TO EX PARTE APPLICATION FOR ORDER STAYING PRELIMINARY INJUNCTION
